Exhibit 10.3

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

BY ACCEPTING THIS AWARD, YOU VOLUNTARILY AGREE TO ALL OF THE

TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND IN THE PLAN.

Science Applications International Corporation, a Delaware corporation (the
“Company”), hereby grants to the participant named in the Grant Summary (as
defined below) (“Recipient”), who is affiliated with the Company or an Affiliate
as an employee, director or consultant, restricted stock units (“RSUs”)
representing the right to receive one share of its Common Stock, $0.0001 par
value per share (“Common Stock”) for each RSU. Certain specific details of this
award, including the number of RSUs and the Grant Date, may be found in the
Grant Summary and are hereby incorporated by reference into this Agreement. The
terms and conditions of the grant of RSUs (this “Award”) are set forth in this
Agreement and in the Company’s 2013 Equity Incentive Plan (the “Plan”).

1.         DEFINITIONS. The following terms shall have the meanings as defined
below. Capitalized terms used herein and not defined shall have the meanings
attributed to them in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Committee” shall have the meaning as defined in the Plan.

“Executive Officer” shall mean an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

“Grant Date” shall mean the date of the award of the RSUs as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or, to the extent compliant with Section 409A,
upon such other proof as the Committee may require, effective upon receipt of
such certification or other proof by the Committee.

September 2013



--------------------------------------------------------------------------------

2.         RIGHTS OF THE RECIPIENT WITH RESPECT TO THE RSUs.

a)         No Stockholder Rights. The RSUs granted pursuant to this Award do not
and shall not entitle Recipient to any rights of a stockholder. The rights of
Recipient with respect to the RSUs shall remain forfeitable at all times prior
to the date on which such rights become vested, and the restrictions with
respect to the RSUs lapse, in accordance with Section 3, 4 or 5.

b)         Additional RSUs as Dividend Equivalents. If the Company pays any cash
dividends on its Common Stock, the Company shall credit to Recipient, on each
dividend payment date, a number of additional RSUs (“Dividend Equivalents”)
equal in value to the cash dividends that would have been paid on the shares of
Common Stock underlying the unvested RSUs covered by this Agreement assuming
that: (i) such underlying shares had been outstanding as of the record date for
such dividends declared on or after the Grant Date and prior to the issuance
date of the underlying shares; and (ii) the amount of the Dividend Equivalents
had been reinvested in additional shares of Common Stock as of the payment date
of such dividends. The number of additional RSUs representing Dividend
Equivalents shall be determined by (a) multiplying the dollar amount of the cash
dividends paid per share of Common Stock by the number of RSUs subject to this
Award that remain unvested as of the applicable dividend payment date (including
additional RSUs attributable to prior Dividend Equivalents) and (b) dividing
such amount by the Fair Market Value (as defined in the Plan) of a share of
Common Stock on the dividend payment date. Dividend Equivalents so credited
shall be subject to the same terms and conditions as the RSUs to which such
Dividend Equivalents relate, shall be distributed in shares of Common Stock
when, and if, and to the extent that the RSUs to which they related are vested
and settled as provided below, but shall be forfeited in the event that the RSUs
with respect to which such Dividend Equivalents were credited are forfeited. For
the avoidance of doubt, no Dividend Equivalents shall be credited or distributed
with respect to any RSUs that have vested and for which the underlying shares
have been issued prior to the applicable dividend payment date.

c)         Conversion of RSUs; Issuance of Common Stock. No shares of Common
Stock shall be issued to Recipient prior to the date on which the RSUs vest in
accordance with Section 3 or 4. On the date that any RSUs vest pursuant to
Section 3 or 4 (or as promptly as administratively practicable thereafter), the
Company shall cause to be issued in book-entry form, registered in Recipient’s
name or in the name of Recipient’s legal representatives, beneficiaries or
heirs, as the case may be, the underlying shares in payment of such vested whole
RSUs (including additional RSUs credited as Dividend Equivalents), unless such
payment is deferred in accordance with the terms and conditions of the Company’s
non-qualified compensation deferral plans.

3.         VESTING SCHEDULE; RSUs SUBJECT TO FORFEITURE.

a)         Subject to the terms and conditions of this Award, 100% of the RSUs,
including any additional RSUs credited to Recipient as Dividend Equivalents,
shall vest on the third-year anniversary of the Grant Date.

b)         Recipient shall not sell, transfer, assign, hypothecate, pledge,
grant a security interest in, or in any other way alienate, any of the RSUs, or
any interest or right therein.

 

September 2013

  2   



--------------------------------------------------------------------------------

c)         Except in the event of death or Permanent Disability or as set forth
below, any unvested RSUs automatically shall be immediately and irrevocably
forfeited without compensation on the date that Recipient’s affiliation with the
Company or any Affiliate as an employee, director or consultant terminates, or
if Recipient is an employee or director of an Affiliate and such entity ceases
to be an Affiliate, whether by Committee action or otherwise, on the date such
entity ceases to be an Affiliate.

4.         ACCELERATION OF VESTING UPON DEATH OR PERMANENT DISABILITY. If
Recipient is an employee, director or consultant of the Company or an Affiliate
and ceases to be affiliated with the Company or any Affiliate as a result of
Recipient’s death or Permanent Disability, all of the RSUs shall become fully
vested.

5.         TAX MATTERS

a)         Tax Withholding. If the Company or an Affiliate is required to
withhold any federal, state, local or other taxes upon the vesting or any
acceleration of vesting of the RSUs, or any issuance of Common Stock or
otherwise under this Agreement, the Company shall withhold a sufficient number
of shares of Common Stock issuable upon settlement of the RSUs at the then
current Fair Market Value (as defined in the Plan) to meet the withholding
obligation based on the minimum rates required by law; provided, however, that
the Company may, in its sole discretion, sell a sufficient number of shares of
Common Stock on behalf of Recipient to satisfy such obligations, accept payment
to satisfy such obligations in the form of cash or delivery to the Company of
shares of Company stock already owned by Recipient, withhold amounts from
Recipient’s compensation, or any combination of the foregoing or other actions
as may be necessary or appropriate to satisfy any such tax withholding
obligations.

b)         Section 409A.

    (i)         This Award is intended to qualify for the short-term deferral
exception to Section 409A of the Code (“Section 409A”) described in the
regulations promulgated under Section 409A to the maximum extent possible. To
the extent Section 409A is applicable to this Award, this Award is intended to
comply with Section 409A and to be interpreted and construed consistent with
such intent.

    (ii)         Without limiting the generality of the foregoing, if Recipient
is a “specified employee” within the meaning of Section 409A, as determined
under the Company’s established methodology for determining specified employees,
on the date of Recipient’s termination of service at a time when this Award
pursuant its terms would be settled, then to the extent required in order to
comply with Section 409A, shares of Common Stock that would be issued under this
Award (or any other amount due hereunder) at such termination of service shall
not be issued before the earlier of (x) the date that is six months following
the Recipient’s termination of employment and (y) the date of the Recipient’s
death.

    (iii)       For purposes of this Agreement, the terms “terminate,”
“terminated” and “termination” mean a termination of the Recipient’s employment
that constitutes a “separation from service” within the meaning of the default
rules of Section 409A.

 

 

September 2013

 

 

3

  



--------------------------------------------------------------------------------

6.         RIGHTS, RESTRICTIONS AND LIMITATIONS. All shares of Common Stock
issued to Recipient pursuant to this Agreement are subject to the rights,
restrictions and limitations set forth in the Company’s Restated Certificate of
Incorporation. Recipient shall not have the rights of a stockholder until
Shares, if any, are issued on or following the applicable vesting date.

7.         RESTRICTIONS UNDER SECURITIES LAW. The issuance of RSUs and the
shares of Common Stock covered by this Agreement are subject to any restrictions
which may be imposed under applicable state and federal securities laws and are
subject to obtaining all necessary consents which may be required by, or any
condition which may be imposed in accordance with, applicable state and federal
securities laws or regulations.

8.         EMPLOYMENT AT WILL.

a)         If Recipient is an employee or consultant of the Company or an
Affiliate, such employment or affiliation is not for any specified term and may
be terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the vesting of the RSUs pursuant to
the schedule set forth in Section 3 herein), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon Recipient any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate Recipient at will and without regard to any future vesting
opportunity that Recipient may have.

b)         Recipient acknowledges and agrees that the right to continue vesting
in the RSUs pursuant to the schedule set forth in Section 3 is earned only by
continuing as an employee or consultant at the will of the Company or as a
director (not through the act of being hired, being granted RSUs or any other
award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”).
Recipient acknowledges and agrees that such a reorganization could result in the
termination of Recipient’s relationship as an employee or consultant to the
Company or an Affiliate, or the termination of Affiliate status of Recipient’s
employer and the loss of benefits available to Recipient under this Agreement,
including but not limited to, the termination of the right to continue vesting
the RSUs under this Agreement.

9.         INCORPORATION OF PLAN. The RSUs granted hereby are granted pursuant
to the Plan, all the terms and conditions of which are hereby made a part hereof
and are incorporated herein by reference. In the event of any inconsistency
between the terms and conditions contained herein and those set forth in the
Plan, the terms and conditions of the Plan shall prevail.

10.       RECOUPMENT OF AWARDS. The Human Resources and Compensation Committee
of the Company’s Board of Directors intends to adopt a recoupment policy (the
“Policy”), that may require members of senior management to return incentive
compensation if there is a

 

September 2013

  4   



--------------------------------------------------------------------------------

material restatement of the financial results upon which the compensation was
originally based. By accepting the RSUs granted hereunder, Recipient expressly
agrees to be bound by the Policy when adopted without payment of any additional
consideration by Recipient. The Policy will also provide for recovery of
incentive compensation from any employee involved in fraud or intentional
misconduct, whether or not it results in a restatement of the Company’s
financial results. Recipient acknowledges and agrees that the Policy will be
treated as though it had been incorporated into this Agreement ab initio and
that any payments or issuances of Common Stock in respect of the RSUs will be
subject to recoupment pursuant to the Policy, including any amendments to the
Policy and any additional recoupment obligations imposed by the Human Resources
and Compensation Committee or by applicable law or regulation.

11.        COPIES OF PLAN AND OTHER MATERIALS. Recipient acknowledges that
Recipient has received copies of the Plan and the Plan prospectus from the
Company and agrees to receive stockholder information, including copies of any
annual report, proxy statement and periodic report, electronically from the
Company. Recipient acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are also available upon written or
telephonic request to the Company. Recipient acknowledges that a copy of the
Policy referenced in Section 10 will be available on the Company’s intranet, and
will also be available upon written or telephonic request to the Company, if
such Policy is adopted.

12.        NON-SOLICITATION.

a)         Solicitation of Employees. Recipient agrees that, both while employed
by the Company or an Affiliate and for one year afterward, Recipient will not
solicit or attempt to solicit any employee of the Company or an Affiliate to
leave his or her employment or to violate the terms of any agreement or
understanding that employee may have with the Company or an Affiliate. The
foregoing obligations apply to both the Recipient’s direct and indirect actions,
and apply to actions intended to benefit Recipient or any other person, business
or entity.

b)         Solicitation of Customers. Recipient agrees that, for one year after
termination of employment with the Company or an Affiliate, Recipient will not
participate in any solicitation of any customer or prospective customer of the
Company or an Affiliate concerning any business that:

    (i)        involves the same programs or projects for that customer in which
Recipient was personally and substantially involved during the 12 months prior
to termination of employment; or

    (ii)       has been, at any time during the 12 months prior to termination
of employment, the subject of any bid, offer or proposal activity by the Company
or an Affiliate in respect of that customer or prospective customer, or any
negotiations or discussions about the possible performance of services by the
Company or an Affiliate to that customer or potential customer, in which
Recipient was personally and substantially involved.

    In the case of a governmental, regulatory or administrative agency,
commission, department or other governmental authority, the customer or
prospective customer will be determined by reference to the specific program
offices or activities for which the Company or an Affiliate provides (or may
reasonably provide) goods or services.

 

 

September 2013

  5   



--------------------------------------------------------------------------------

   c)         Remedies. Recipient acknowledges and agrees that a breach of any
of the promises or agreements contained in this Section 12 will result in
immediate, irreparable and continuing damage to the Company for which there is
no adequate remedy at law, and the Company or an Affiliate will be entitled to
injunctive relief, a decree for specific performance, and other relief as may be
proper, including money damages.

13.         MISCELLANEOUS. This Agreement contains the entire agreement of the
parties with respect to its subject matter, provided, however, that if Recipient
and the Company are parties to an existing written agreement addressing the
subject matter of Section 12, such agreement shall control with respect to such
subject matter until the termination thereof, at which time Section 12 shall
control. This Agreement shall be binding upon and shall inure to the benefit of
the respective parties, the successors and assigns of the Company, and the
heirs, legatees and personal representatives of Recipient. The parties hereby
agree that should any portion of this Agreement be judicially held to be
invalid, unenforceable, or void, such portion shall be construed by limiting and
reducing it, so as to be enforceable to the maximum extent compatible with the
applicable law as is then in effect.

14.         GOVERNING LAW. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware without reference
to such state’s principles of conflict of laws.

15.         NOTICE OF RESTRICTION. The parties agree that any book entry
representing the RSUs granted hereunder may contain a legend, or notation as the
case may be, indicating that such RSUs are subject to the restrictions of this
Agreement.

16.         ACKNOWLEDGMENT. Recipient acknowledges that the RSUs constitute full
and adequate consideration for Recipient’s obligations under this Agreement, the
acceptance of the RSUs constitutes an unequivocal acceptance of this Agreement
and any attempted modification or deletion will have no force or effect on the
Company’s right to enforce the terms and conditions stated herein.

 By accepting the RSUs, you agree to all of the terms and conditions set forth
above and in the Plan.

 

September 2013

  6   